Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments, claims 1, 3, and 5--6, in the reply filed on December 21sh, 2020 is acknowledged. Claims 7-8 have been withdrawn.  Claim 1 has been amended. Claims 2 and 4 have been cancelled. Claims 1, and 3-8 are pending.
Action on merits of claims 1 and 3-6 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boberl (US 2010/0294936, hereinafter as Boberl ‘936) in view of Sakai (US 2017/0371149, hereinafter as Sakai ‘149) and further in view of Koyama (US 2010/0117991, hereinafter as Koya ‘991).
Regarding Claim 1, Boberl ‘936 teaches an infrared photodetector comprising a stack of layers (Fig. 1, (8/9/11/12); [0031]-[0034]) on a substrate (10) having an active area made of organic semiconductor materials capable of converting an infrared radiation into an electric signal (see abstract; a single layer (filter coating; see para. [0021]) at least partially filtering visible light; wherein the first substrate is flexible (see para. [0010], [0029] and [0039]). 
Thus, Boberl ‘936 is shown to teach all the features of the claim with the exception of explicitly the limitation “the filtering layer comprises a first material, wherein the first material is amorphous silicon (a-Si) and at least partially filtering visible light; and wherein the filtering layer is configured to transmit at least 30% of radiation having wavelengths between 700 nanometers and 1.4 micrometers; wherein the stack of layers includes a second substrate and the second substrate is flexible”. 
	However, Sakai ‘149 teaches the filtering layer (Fig. 1, (44); [0021]-[0024]) comprises a first material, wherein the first material is amorphous silicon (a-Si) and at least partially filtering visible light (see para. [0023]); and wherein the filtering layer is configured to transmit at least 30% of radiation having wavelengths between 700 nanometers and 1.4 micrometers; wherein the stack of layers includes a second substrate (a top support plate, Fig. 1, (15); [0017]) and the second substrate is flexible (see para. [0037]). Since the transparent is material properties (Amorphous silicon (a-Si) has properties of transmitting much infrared light which enters from the outside…; (see para. [0028] of Kuro (US 2012/085890) as evidence), it would obvious appears that the limitation: “to transmit at least 30% of radiation having wavelengths between 700 nanometers and 1.4 micrometers” is met. Examiner notes that 
In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, “to transmit at least 30% of radiation having wavelengths between 700 nanometers and 1.4 micrometers” is nothing else than the result achieved by the invention. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Boberl ‘936 by having the filtering layer comprises a first material, wherein the first material is amorphous silicon (a-Si) and at least partially filtering visible light in order to prevent or limit the light from impinging on the electric 
components as suggested by Sakai ‘149 (see para. [0023]).	
	Thus, Boberl ‘936 and Sakai ‘149 are shown to teach all the features of the claim with the exception of explicitly the limitation “the stack of layers includes a second substrate in contact with the filtering layer, the active area being interposed between the first and second substrates, each of the first and second substrates comprising a dielectric polymer and having a thickness between 20 µm to 1 cm”.
However, Koya ‘991 teaches the stack of layers includes a second substrate (Fig. 1, (104); [0041]) in contact with the filtering layer (103;[0041]), the active area (102; [0041]) being 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Boberl ‘936 and Sakai ‘149 by having the first and second substrates comprising a dielectric polymer in order to form a flexible display device (see abstract and para. [0044]) as suggested by Koya ‘991. It would obvious appear that the first and second substrates have a thickness.
Thus, Boberl ‘936, Sakai ‘149 and are shown to teach all the features of the claim with the exception of explicitly the limitation: “a thickness between 20 µm to 1 cm”.
However, it has been held to be within the general skill of a worker in the art to select a thickness between 20 µm to 1 cm for the first and second substrates on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    385
    media_image2.png
    Greyscale

                           Fig. 1 (Boberl ‘936)

	Regarding Claim 3, Sakai ‘149 teaches thickness of the filtering layer is in the range less than 1 micrometer (see para. [0025]) which overlaps the claim range from 50 nm to 150 nm. 

Regarding Claim 5, Boberl ‘936 teaches the substrate is a plastic film (see para. [0029]). 
Koya ‘991 teaches the plastic film comprising a polyimide (see para. [0044]). 
Furthermore, it has been held to be within the general skill of a worker in the art to select a substrate material (e.g. polyethylene naphthalene, polyethylene terephthalate, poly(methyl methacrylate), polycarbonate, polyetheretherketone, or a polyimide) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 6, Boberl ‘936 teaches a system comprising the infrared photodetector of claim 1 and a source of an infrared radiation (see para. [0002], [0034], [0047]-[0050]). 

Response to Arguments
Applicant's arguments, with regards to claims 1, 3 and 5-6, filed on July, 07th 2021 have been fully considered but they are not persuasive.
On pages 5-7 of the Applicant’s Response, with respect to 35 U.S.C. §112 rejection, applicants argue that:  “Koyama does not teach or suggest “the first substrate is flexible and the second substrate is flexible” as recited by claim 1.
The Examiner respectfully disagrees with Applicant’s arguments, because Sakai ‘149 teaches the first and second substrate (or support plates) may be made of flexible material (see para. [0037]). Thus the limitation: “the first substrate is flexible and the second substrate is flexible” as recited by claim 1 is met.
In response to applicant's argument, on page 9 of the Applicant’s Response, applicants argue that: “Since each of the dependent claims depends from a base claim that is believed to be in condition for allowance”. The Examiner respectfully disagrees with Applicant’s arguments, because the independent claim 1 is rejected as stated above, all the dependent claim 3 and 5-6 are also rejected due to the dependency status.
Therefore, in view of the above reasons, Examiner maintains rejections.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829